DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 13 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3: Claim 3 ends in a comma, it must end in a period. 
Regarding claim 13: Claim 13 is missing a period at the end. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: It is unclear what is meant by “offset magnet poles” as there are different ways for them to be “offset”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10-18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platon et al. (“Platon”; US 2010/0007225).
Regarding claim 1: Platon discloses an electrical machine (Fig. 5), comprising: 
a shaftless rotor (10) comprising an annular array of permanent magnets (28); 
a stator (14) comprising an annular ferromagnetic core (38) and a plurality of electromagnetic inductors (36) about the ferromagnetic core, the stator being located adjacent to and substantially co-axial with the shaftless rotor (Fig. 5); and 
a fluid thrust bearing (140, Fig. 10) located in an axially planar gap (142) between the stator and the shaftless rotor (paragraph 0101); 
wherein the annular array of the permanent magnets of the shaftless rotor and the annular ferromagnetic core and electromagnetic inductors of the stator have a magnetic attraction that provides a co-axially centering force on the shaftless rotor (inherent, as the magnetic forces between the rotor and stator will keep them in a coaxial relative position).
Regarding claim 2: Platon discloses the shaftless rotor further comprises a radially outer edge (outer edge of 78, Fig. 5) comprising a plurality of blades (82), the plurality of blades being equally spaced in relation to one another (as shown in Fig. 4).
Regarding claim 6: Platon discloses the annular array of permanent magnets of the shaftless rotor further comprises offset magnet poles (as stated above, this is unclear, however, paragraph 0057 says the poles alternate).
Regarding claim 10: Platon discloses during operation, the fluid thrust bearing creates a thick fluid film between the shaftless rotor and the stator (paragraph 0101).
Regarding claim 11: Platon discloses the shaftless rotor further comprises a plurality of blades (54, Fig .2) around a radially inner edge, the blades being equally spaced in relation to one another (as shown in Fig. 2).
Regarding claim 12: Platon discloses when submerged in a liquid, the shaftless rotor is neutrally buoyant (as it is hollow).
Regarding claim 13: Platon discloses during operation, the co-axially centering force opposes a thrust load generated by the plurality of blades (paragraph 0031 via “magnetic skewing”).
Regarding claim 14: Platon discloses a rotor yoke (52) allows for radial displacement of the shaftless rotor during operation (as there will be slight displacement during operation).
Regarding claim 15: Platon discloses the annular ferromagnetic core (38, paragraph 0058) of the stator comprises a plurality of annular ferromagnetic cores, wherein the stator comprises a plurality of modules (each shown in Fig. 1), each module 
Regarding claim 16: Platon each module of the plurality of modules are linked together to form a radially annular shape (as the rotor/stator are annular).
Regarding claim 17: Platon discloses the stator comprises an annular shaped retainer (18. Fig. 3), each module being coupled to the annular shaped retainer (via 26).
Regarding claim 18: Platon discloses the stator comprises a first axially facing surface (left side of Fig. 3) and a second axially facing surface (right side of Fig. 3), the first axially facing surface being on an opposite side of the stator from the second axially facing surface (as shown in Fig. 3), wherein a flux density or slot topology is different on the first axially facing surface than the second axially facing surface (as the flux topology will have to be).
Regarding claim 23: Platon discloses a method of producing electricity, comprising: 
submerging a plurality of electrical machines in an underwater current (paragraph 0004), each electrical machine comprising: 
a shaftless rotor (10) comprising an annular array of permanent magnets (28); 
a stator (14) comprising an annular ferromagnetic core (38) and a plurality of electromagnetic inductors (36) about the ferromagnetic core, the stator being located adjacent to and substantially co-axial with the shaftless rotor (Fig. 5); and 
a fluid thrust bearing (140, Fig. 10) located in an axially planar gap (142) between the stator and the shaftless rotor (paragraph 0101); 

coupling the plurality of electrical machines to a power grid or battery bank (paragraph 0040 – they are connected to a grid); and 
converting rotation of the shaftless rotors that are rotating in response to the underwater current into electricity by the plurality of electromagnetic inductors of corresponding electrical machines (as this is the purpose of a generator). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Platon, in view of Brashears (US 2007/0007772).
Regarding claim 3: Platon discloses a shaftless rotor comprising an annular array of permanent magnets, but does not explicitly disclose a second shaftless rotor.
However, Brashears discloses a second shaftless rotor (Fig. 2, paragraph 0013).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Platon to include the second rotor of Brashears in order to increase the output potential.
Regarding claim 4: Platon discloses a shaftless rotor comprising an annular array of permanent magnets, but does not explicitly disclose during operation, the second shaftless rotor rotates in a contra-rotational direction in relation to the shaftless rotor.
However, Brashears discloses during operation, the second shaftless rotor rotates in a contra-rotational direction in relation to the shaftless rotor (paragraph 0013).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Platon to include the second rotor of Brashears in order to increase the output potential.
Regarding claim 5: Platon discloses electro magnetic inductors and Brashears discloses a contra-rotating rotor.
Thus it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the electromagnetic inductors of the stator are wound to enable a substantially sinusoidal electrical waveform with contra-rotation of the shaftless rotor in relation to the second shaftless rotor since sinusoidal output is the desired electrical output in an AC system.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Platon, in view of Gabrys (US 6,703,735).
Regarding claim 7: Platon discloses a shaftless rotor but does not explicitly disclose a rotor yoke coupled to the shaftless rotor, wherein the rotor yoke comprises ferromagnetic material.
However, Gabrys discloses a rotor yoke (267, Fig, 12) coupled to the rotor, wherein the rotor yoke comprises ferromagnetic material (column 12, line 20).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Platon to include the yoke of Gabrys in order to enforce high speed rotation (column 12, lines 30-33). 
Regarding claim 8: Platon as modified by Gabrys further discloses an axial thickness of the ferromagnetic material of the rotor yoke with regards to a strength of the permanent magnets is proportional to a desired thrust load reduction (inherent as this is the purpose of the yoke).
Regarding claim 9: Platon discloses a stator yoke (38), Platon as modified by Gabrys further discloses the ferromagnetic material of the rotor yoke is magnetically saturated such that a rotor flux magnetically links with a stator yoke of the stator to reduce thrust load experienced by the fluid thrust bearing during use (this is implicit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832